DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 3 May 2021.  Claims 1-20 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application is a continuation of and claims priority to U.S. Application16/848,025, filed April 14, 2020, and U.S. Application 14/629,788, filed February 24, 2015, and further claims benefit or priority to provisional application 61/944262 filed 25 February 2014.  Therefore the instant application is afforded a priority date of 25 February 2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant invention are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,049,172 and as well unpatentable over claims 1-10 of U.S. Patent No. 10,650,436.  Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated below:

Similarities highlighted in BOLD.

Instant Invention 17/306843
Claims 1, 8, and 15:	 
receive a plurality of unique registrations, via a user interface, from respective user accounts, for anonymous registration in an undefined gift giving group; 
define a plurality of gift giving groups based on the plurality of unique registrations and respective user accounts. 
receive payment information, provided via the user interface, and associated with at least one user account; 
transmit a request to confirm the payment information with a remote payment service system; 
responsive to confirming the payment information with the remote payment service system, assign the respective user account to one of the gift giving groups based on at least one of a demographic, interest, or location associated with the respective user account and the gift giving group; 
correlate pairs of user accounts within each gift giving group in giver/recipient pairs; and 
provide via the user interface, information regarding the gift giving group and the respective giver/recipient pair in which the respective user account is correlated. 

Claims 2, 9, and 16:	The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: 
receive via a user interface from at least one group administrator associated with the respective gift giving group, a deadline to register for the gift giving group; and 
in response to passing of the deadline to register, identify at least one user account associated with a gift giving group for which payment information is not verified and remove the respective at least one user account from the gift giving group. 

Claims 3, 10, and 17:	The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: 
cause rendering of an invitation user interface to enable a user associated with a user account associated with a gift giving group to extend an invitation to a second user to join the respective gift giving group; 
receive information provided via the invitation user interface identifying the second user; 
and 
transmit a notification to the second user inviting the second user register and to join the gift giving group via the user interface.  

Claims 4, 11, and 18. The apparatus of claim 3, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: 
prohibit assignment of a second user account associated with the second user to the gift giving group until payment information associated with the second user account is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between a second user account associated with the second user and any members of the gift giving group until the payment information associated with the respective second user is validated; 
receive a confirmation of validation of the payment information received from the second user account; and 
in response to receiving the confirmation of the validation of the payment information associated with the second user account, store the payment information associated with the second user account and a gift giving deadline.

Claims 5, 12, and 19:	The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: 
access gift recipient consumer data associated with the at least one user account, the gift recipient consumer data comprising at least one of recipient location, recipient interest, or past recipient purchases; and 
in response to determining, following expiration of a group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, initiate a purchase of a gift identified based on the recipient consumer data.  

Claims 6, 13, and 20:	The apparatus of claim 5, wherein the gift is identified by: 
determining relevancy scores for a set of available gifts, the relevancy score indicating a relevancy of a respective gift for a particular recipient, wherein the relevancy scores are determined based on at least a target price or price range associated with the gift giving group, and a location of the gift recipient and respective locations associated with the respective gifts.  

Claims 7 and 14:	The apparatus of claim 6, wherein the relevancy scores are further based on recipient interests and categorical indicators of a respective gift.  

Issued Patent 10,650,436
group management circuitry disposed in electronic communication with the network interface, wherein the group management circuitry is configured to: 
identify one or more second user accounts for extending an invitation to join a gift giving group associated with a gift giving group identifier and the first user account; 
transmit notifications to the one or more second user accounts extending an invitation to join the gift giving group; 
prohibit assignment of each second user account to the gift giving group until payment information associated with a respective at least one of the second user accounts is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between each respective second user account and any members of the gift giving group until the payment information associated with the respective second user account is validated; 
receive a confirmation, via an e-commerce interface, of validation of the payment information received from at least one of the second user accounts; 
in response to receiving the confirmation of the validation of the payment information associated with the at least one second user account, correlate, on a memory device, the at least one second user account to the gift giving group identifier, determine a giver/recipient correlation between the first user account and the at least one second user account, 
associate, on the memory device, a giver identifier with the first user account based on the giver/recipient correlation, 
associate a recipient identifier with the at least one second user accounts based on the giver/recipient correlation, wherein the first user account and the giver identifier are anonymous to the second user account, and the second user account and the recipient identifier are anonymous to the first user account, and 
store in a database, the payment information associated with the at least one second user account and a gift giving deadline associated with the gift giving group; 
relevancy circuitry disposed in electronic communication with the group management circuitry, a promotion assignment database comprised of a plurality of candidate promotion identifiers, and the network interface, wherein the relevancy circuitry is configured to: 
access gift recipient consumer data associated with the at least one second user account, the gift recipient consumer data comprising at least one of recipient location, recipient interest, or past recipient purchases; 
determine a relevancy score for each candidate promotion identifier of the promotion assignment database, each promotion identifier having an associated promotional value toward a purchase of a good or service, wherein each relevancy score is based on the gift recipient consumer data, a target price or price range associated with the gift giving group identifier in comparison to a cost associated with the respective candidate promotion identifier, and a location of redemption associated with the respective candidate promotion identifier; 
determine a recommended promotion identifier based on the relevancy score for each candidate promotion identifier, 
output a recommendation indication associated with the recommended promotion identifier, by the network interface, to the consumer device associated with the first user account, wherein the group management circuitry is further configured to, in response to determining, following expiration of the group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, generate a purchase trigger indication associated with a respective giver for purchase of a most relevant promotion for the recipient, indicated by the relevancy scores of the respective candidate promotion identifiers; and 
promotion assignment circuitry disposed in electronic communication with the promotion assignment database and the network interface, the promotion assignment circuitry configured to: 
receive, by the network interface, the purchase trigger indication, 
output a purchase indication to the promotion assignment database in response to receiving the purchase trigger indication, 
output a purchase confirmation indication, by the network interface, in response to receiving the purchase trigger indication, and 
output a redeemable gift indication, by the network interface, to a consumer device associated with the recipient.

Issued Patent 11,049,172
receive a group giving request indication that is associated with a first user account associated with a consumer device; 
identify one or more second user accounts for extending an invitation to join a gift giving group associated with a gift giving group identifier and the first user account; 
transmit notifications to the one or more second user accounts extending an invitation to join the gift giving group; 
prohibit assignment of each second user account to the gift giving group until payment information associated with a respective at least one of the second user accounts is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between each respective second user account and any members of the gift giving group until the payment information associated with the respective second user account is validated; 
receive a confirmation, via an e-commerce interface, of validation of the payment information received from at least one of the second user accounts; 
in response to receiving the confirmation of the validation of the payment information associated with the at least one second user account, correlate the at least one second user account to the gift giving group identifier; 
determine a giver/recipient correlation between the first user account and the at least one second user account; 
associate a giver identifier with the first user account based on the giver/recipient correlation; 
associate a recipient identifier with the at least one second user account based on the giver/recipient correlation, wherein the first user account and the giver identifier are anonymous to the second user account, and the second user account and the recipient identifier are anonymous to the first user account; 
store the payment information associated with the at least one second user account and a gift giving deadline associated with the gift giving group; 
access gift recipient consumer data associated with the at least one second user account, the gift recipient consumer data comprising at least one of recipient location, recipient interest, or past recipient purchases; and 
in response to determining, following expiration of the group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, initiate a purchase of a gift identified based on the recipient consumer data, from a respective giver for the respective recipient.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per system Claim 1, include the steps of:
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least
receive a plurality of unique registrations, via a user interface, from respective user accounts, for anonymous registration in an undefined gift giving group; 
define a plurality of gift giving groups based on the plurality of unique registrations and respective user accounts. 
receive payment information, provided via the user interface, and associated with at least one user account; 
transmit a request to confirm the payment information with a remote payment service system; 
responsive to confirming the payment information with the remote payment service system, assign the respective user account to one of the gift giving groups based on at least one of a demographic, interest, or location associated with the respective user account and the gift giving group; 
correlate pairs of user accounts within each gift giving group in giver/recipient pairs; and 
provide via the user interface, information regarding the gift giving group and the respective giver/recipient pair in which the respective user account is correlated.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-7 is/are drawn to a system (i.e., a machine/manufacture), claims 8-14 is/are drawn to methods (i.e., a process), and claims 15-20 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Independent claims 8 and 15 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receive a plurality of unique registrations from respective user accounts, for anonymous registration in an undefined gift giving group; define a plurality of gift giving groups based on the plurality of unique registrations and respective user accounts; receive payment information associated with at least one user account; transmit a request to confirm the payment information with a remote payment service system; responsive to confirming the payment information with the remote payment service system, assign the respective user account to one of the gift giving groups based on at least one of a demographic, interest, or location associated with the respective user account and the gift giving group; correlate pairs of user accounts within each gift giving group in giver/recipient pairs; and provide information regarding the gift giving group and the respective giver/recipient pair in which the respective user account is correlated.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [67] recites ““circuitry” may include processing circuitry, storage media, network interfaces, input/output devices, and the like. In some embodiments, other elements of promotion and marketing service 102 may provide or supplement the functionality of particular circuitry,” written description paragraph [74] recites “registry 114 is a file or some equivalent stored on the user computing device 110 that contains basic information about a user registered on the user computing device 110. The registry 114 may be a file, multiple files, or part of a file created by the operating system,” written description paragraph [75] recites “processor 200 may, for example, be embodied as various means including one or more microprocessors with accompanying digital signal processor(s), one or more processor(s) without an accompanying digital signal processor, one or more coprocessors, one or more multi-core processors, one or more controllers, processing circuitry, one or more computers, various other processing elements including integrated circuits such as, for example, an ASIC (application specific integrated circuit) or FPGA (field programmable gate array), or some combination thereof. Accordingly, although illustrated in FIG. 2 as a single processor, in some embodiments, the processor 200 comprises a plurality of processors. The plurality of processors may be embodied on a single computing device or may be distributed across a plurality of computing devices collectively configured to function as circuitry,” written description paragraph [77] recites “memory 202 may comprise, for example, volatile memory, non-volatile memory, or some combination thereof. Although illustrated in FIG. 2 as a single memory, the memory 202 may comprise a plurality of memory components. The plurality of memory components may be embodied on a single computing device or distributed across a plurality of computing devices,” and written description paragraph [78] recites “communications circuitry 204 may be embodied as any device or means embodied in circuitry, hardware, a computer program product comprising computer readable program instructions stored on a computer readable medium (e.g., the memory 202) and executed by a processing device (e.g., the processor 200), or a combination thereof.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations directed to the imposition of a gift giving deadline and the identification and removal of unverified user accounts, the display of user invitations to join a gift giving group relative to second users, prohibit user assignment to gift giving groups pending payment validation, determination of gift relevance for a particular recipient, and the development of relevancy scores for recipients.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 do not add more to the abstract idea of independent Claims 1, 8, and 15 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Statutory Eligibility under 35 USC 101
	The Examiner has determined that limitations of claims 5, 12, and 19, as recited, “in response to determining, following expiration of a group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, initiate a purchase of a gift identified based on the recipient consumer data,” which claim the automated determination of gift purchase and provision status to a member of a gift giving group, and provision of a gift automatically as a consequence of the determination, results in the determination that the instant claim is eligible under 35 USC 101.  The Examiner has determined that the claimed subject matter, while directed to a judicial exception is further directed to a practical application because the status of the gift relative to purchase status as determined by a computing system without human intervention, and the automatic triggering of a gift purchase and provision by the claimed system results in the claimed process determined as a practical application.  The Examiner’s conclusion is supported by recitations from the written description at least at paragraphs [20] and [30] as recited, “generate the gift purchase trigger in response to determining, following expiration of a gift-giving deadline, that the gift giver has not purchased a gift for the recipient, and automatically purchase the gift on behalf of the first user account using stored electronic payment information associated with the first user account,” which performs the purchase automatically in response to an automatically detected trigger.
	If such claimed subject matter is incorporated in the independent claims the invention would be determined to be patently eligible under 35 USC 101.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  The limitation in each of the claims “define a plurality of gift giving groups based on the plurality of unique registrations and respective user accounts.” is terminated by a period when another punctuation method should be used which does not completely terminate the limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-8, 10, 12-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (20130332307) in view of Hu (8,548,865).

Claims 1, 8, and 15:	Linden discloses an apparatus, method, and computer program product comprising at least one processor and at least one memory including computer program code ([26-32]), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
define a plurality of gift giving groups based on the plurality of unique registrations and respective user accounts ([34 “user profile can be associated with one or more financial accounts, which enables tracking of prepaid gifts and redemption of those gifts when using an associated financial account,” 73 “each subcategory defines a particular age group or a particular gender and includes at least one gift suitable for the associated demographic. For example, Block S130 can select a gift that is a subscription to Harper's BAZAAR for a female recipient who recently graduated from college,”]). 
receive payment information, provided via the user interface, and associated with at least one user account ([85 “direct the sender to a retail venue or other online merchant (e.g., via a hyperlink) through which the sender can enter payment information, recipient delivery information, and/or other necessary gift delivery information,”]); 
transmit a request to confirm the payment information with a remote payment service system ([31 “financial transaction service provider 716 processes virtual currency transactions between a merchant and a customer, such as credit, debit, private-label, gift, payroll, a prepaid card, and/or other virtual currency, credit, or debit transaction,”]); 
responsive to confirming the payment information with the remote payment service system ([31]), assign the respective user account to one of the gift giving groups based on at least one of a demographic, interest, or location associated with the respective user account and the gift giving group ([33 “user profile information stored in user profile store 804 describes the users of the social networking system 704, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, hobbies or preferences, location,” 40 “edge store 820 stores edge objects that include information about the edge, such as affinity scores for objects, interests, and other users. For example, an affinity score between a user and a merchant can be stored. Affinity scores can be computed by the social networking system 704 over time to approximate a user's affinity for an object, interest, and other users in the social networking system,”]); 
correlate pairs of user accounts within each gift giving group in giver/recipient pairs ([42 “suggestion engine 824 can further calculate an affinity between a user who is a (potential) recipient and a second user who is a (potential) sender, such as based on interactions between the users including messages, posts, and/or other communications between the users within the social networking system, and select the second user as the sender based on the affinity between the users,”]); and 
provide via the user interface, information regarding the gift giving group and the respective giver/recipient pair in which the respective user account is correlated ([23 “system can also incorporate a sender-side interface and a recipient-side interface. The sender-side interface can incorporate a recommendation field that can be displayed, an input field in which the sender may draft a note to the recipient, a payment field, and/or a link to complete a gift order for the recipient, and the recipient may review the completed note, access a gift, and/or review a gift order through the recipient-side interface,”]). 
Linden does not explicitly disclose, however Ho discloses:
receive a plurality of unique registrations, via a user interface, from respective user accounts (6:56-66 “membership of the group is defined, such as to include the number of participants who have signed up or registered at the merchant web site,”), for anonymous registration in an undefined gift giving group (i.e., as per written description para. [96] “facilitate group gifting, such as in a randomized format, where participants do not register for a particular group,”) (7:59-66 “Items may be randomly allocated to participants, such as is set forth in step 250 of FIG. 4, by any known means for randomly assigning each of a set of X items to one of a set of X participants. For example, the systems and methods of the present invention may include or otherwise incorporate therein a random number generator, along with any necessary circuitry, logic or code, in order to randomize the allocation of each particular item to one particular participant,”); Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the anonymous registration in an undefined group to be the random assignment of a participant to be a receiver of an allocated gift which is assigned randomly without taking into account a particular group membership.
Therefore it would be obvious for Linden to receive a plurality of unique registrations, via a user interface, from respective user accounts, for anonymous registration in an undefined gift giving group as per the steps of Ho in order to particularly track and match users and participants with respect to particular assignments and allocations of gifts to participants and thereby more likely attract a variety of users including both givers and recipients and increasing the number of users receiving appropriate gifts as well as unexpected gifts, for a more satisfying user experience.

Claims 3, 10, and 17:	Linden in view of Hu discloses the apparatus as for claims 1, 8, and 15 above, and Linden further discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: 
cause rendering of an invitation user interface to enable a user associated with a user account associated with a gift giving group to extend an invitation to a second user to join the respective gift giving group ([35 “content items can facilitate user engagement by encouraging a user to expand his connections to other users, to invite new users to the system or to increase interaction with the social network system by displaying content related to users, objects, activities, or functionalities of the social networking system,”]); 
receive information provided via the invitation user interface identifying the second user ([35 “suggested connections or suggestions to perform other actions, media provided to, or maintained by, the social networking system 704 (e.g., pictures or videos), status messages or links posted by users to the social networking system, events, groups, pages (e.g., representing an organization or commercial entity),”]); 
and transmit a notification to the second user inviting the second user register and to join the gift giving group via the user interface ([35, 37]).  

Claims 5, 12, and 19:	Linden in view of Hu discloses the apparatus as for claims 1, 8, and 15 above, and Linden further discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: 
access gift recipient consumer data associated with the at least one user account, the gift recipient consumer data comprising at least one of recipient location, recipient interest, or past recipient purchases ([37 “explicitly making that indication on the merchant's page in the social network. In another example, a user can comment on a merchant's page within the social network, share a story from the merchant's page, tag a photo associated with the merchant or a product or service provided by the merchant, become a fan of the merchant, check-in to a brick-and-mortar store of the merchant,” 38, 39]); and 
in response to determining, following expiration of a group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, initiate a purchase of a gift identified based on the recipient consumer data ([21 “can notify the sender on the day of (e.g., during) the determined gift-appropriate event or substantially following the gift-appropriate event, such as the following day. Generally, by notifying a sender of a gifting event on or shortly after the event occurs, the method S100 can limit missed gifting opportunities for the sender,” 56 “can recognize that the gift-appropriate event likely occurred,” 58 “selecting the sender who has not communicated with the recipient on a date coinciding with the identified gift-appropriate event or within a suitable time period following the gift-appropriate event, Block S120 can enable the method S100 to advertise the event and an associated gift to the sender when the sender may otherwise not respond to the event at all,” 81]).

Claims 6, 13, and 20:	Linden in view of Hu discloses the apparatus as for claims 5, 12, and 19 above, and Linden further discloses wherein the gift is identified by: 
determining relevancy scores for a set of available gifts, the relevancy score indicating a relevancy of a respective gift for a particular recipient, wherein the relevancy scores are determined based on at least a target price or price range associated with the gift giving group, and a location of the gift recipient and respective locations associated with the respective gifts ([22 “Given various factors, such as sender-recipient relationship, sender or recipient demographic, sender or recipient interest, etc., the method S100 can then identify the event as a relevant opportunity for the sender to send a gift to the recipient. The method S100 can subsequently select a proposed gift….defines a particular need for a product (e.g., the gift-appropriate event), contextualizes the need for the product (e.g., a need of the recipient, a social expectation), selects the product to be recommended (e.g., based on the event, a demographic of the recipient, and/or the user),” 24 “social networking system can also contain relevant sender and/or recipient information (e.g., relationship statuses, demographic information, interests), track dates and/or occurrences of gift-appropriate events (e.g., birthdays, promotions, graduations, anniversaries), and/or track tangible and/or virtual gifts sent to the recipient by other users,” 60 “filter out inappropriate gifting events and thus limit gift advertisements only to events particularly relevant to a selected sender,” 62 “determine that the event is not a substantially relevant gifting opportunity for the sender, while Block S120 can determine that the event might be a substantially relevant gifting opportunity for the sender,” 63]).  

Claims 7 and 14:	Linden in view of Hu discloses the apparatus as for claims 6, and 13 above, and Linden further discloses wherein the relevancy scores are further based on recipient interests and categorical indicators of a respective gift ([62, 63]).

Claim(s) 2, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (20130332307) in view of Hu (8,548,865) as applied to claims 1, 8, and 15 above, and in further view of Kwei (20110137749).

Claims 2, 9, and 16:	Linden in view of Hu discloses the apparatus as for claims 1, 8, and 15 above, and Linden does not explicitly disclose, however Kwei discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: 
receive via a user interface from at least one group administrator associated with the respective gift giving group, a deadline to register for the gift giving group ([34 “promoter must identify a triggering event that will be used to terminate the gift campaign. It is explained that the triggering event may be a particular date or time at which the gift campaign will terminate, or it may be another event such as the reaching of an aggregate gift amount,”]); and 
in response to passing of the deadline to register, identify at least one user account associated with a gift giving group for which payment information is not verified and remove the respective at least one user account from the gift giving group ([183 “If the Purchase Terms are not met by the cut-off date--in spite of that Invitee having agreed to participate--confirmation is sent at step 710, and that Invitee's involvement ceases at that point,”]). 
Therefore it would be obvious for Linden to receive via a user interface from at least one group administrator associated with the respective gift giving group, a deadline to register for the gift giving group and in response to passing of the deadline to register, identify at least one user account associated with a gift giving group for which payment information is not verified and remove the respective at least one user account from the gift giving group as per the steps of Kwei in order to particularly track and match users and participants with respect to particular assignments and allocations of gifts to participants and thereby more likely attract a variety of users including both givers and recipients and increasing the number of users receiving appropriate gifts as well as unexpected gifts, for a more satisfying user experience.

Allowable Subject Matter
Claims 4, 11, and 18 are determined to be allowable based upon analysis and searching of prior art, wherein art has not been located which positively recites the claimed subject matter of the claims, as recited:
prohibit assignment of a second user account associated with the second user to the gift giving group until payment information associated with the second user account is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between a second user account associated with the second user and any members of the gift giving group until the payment information associated with the respective second user is validated; 
receive a confirmation of validation of the payment information received from the second user account; and 
in response to receiving the confirmation of the validation of the payment information associated with the second user account, store the payment information associated with the second user account and a gift giving deadline.
Examiner Note: The initial limitation of the claim, “prohibit assignment…” if incorporated into the independent claims, would result in the instant invention being determined to patently eligible subject to further search and consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Cited form 892
See Orellana (20140122282) for disclosures related to the social network enabled purchasing of gifts for social network connections and participants, notifying and posting the gift activities on the network.  See at least paras. [20]-[33]
See Bernar et al. (20130246524) for disclosures related to the provision of messages and gifts to participating social network users as related to social events.  See at least paras. [49]-[60]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682